DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
as shown in Fig. 6A
as shown in Fig. 6B
The species are independent or distinct because they are mutually exclusive (see [0076-0077]). In addition, these species are not obvious variants of each other based on the current record.
Additionally, this application contains claims directed to the following patentably distinct species:
as shown in Fig. 13
as shown in Fig. 14
The species are independent or distinct because they are mutually exclusive (see [0375-0378]). In addition, these species are not obvious variants of each other based on the current record.
Additionally, this application contains claims directed to the following patentably distinct species:
as shown in Fig. 15
as shown in Fig. 16

Additionally, applicant is further required to elect a single species of deeply screened fuel:
a deuterated and/or tritiated metal lattice
the deuterated and/or tritiated metal lattice includes lithium, boron, beryllium, one or more high Z metals, or any combination thereof
the deuterated and/or tritiated metal lattice includes an element to be transmuted into a medical isotope. 
the deuterated and/or tritiated metal lattice includes molybdenum and the medical isotope includes technetium-99m. 
the deuterated and/or tritiated metal lattice includes elements capable of Oppenheimer-Phillips reactions with deuterons having kinetic energies in a keV range. 
the deuterated and/or tritiated metal lattice includes a radioactive material. 
*****This additional requirement is to facilitate examining due to the diverse fuel types disclosed as suitable (see [0378]). The election should be closed ended (consisting of or only). For example: If applicant elects species H, please specify the particular combination.
 	Species H deuterated metal lattice including lithium only.
*****Note the single species election must be closed ended so as to allow for examination. Upon allowance of the elected species the non-elected species will be rejoined. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646